DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

In the reply filed on September 20, 2021, Applicants cancelled the claims drawn to other uses of the claimed compound and therefore constructively elected the use of preventing or treating opioid induced constipation in response to the species election requirement that was set forth in the Office Action mailed May 27, 2021. In light of these claim amendments, unity of invention is present for the claims as currently presented as product and a single process of use of such product.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5, 6, 8, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2014/036566) in view of Xiong et al. (Int J Pharm, 2011), Baker, Jr. et al. (US 2010/0160299) and Zhang et al. (US 2014/0371255).
Yang et al. discloses polymers that can have units such as 
    PNG
    media_image1.png
    147
    339
    media_image1.png
    Greyscale
(see p 5 – 6 for variable definitions) wherein X can be a pharmaceutically active agent. Different side chains can also be present, such as the combination shown on p 13 with the anti-cancer agent camptothecin attached via a 
    PNG
    media_image2.png
    357
    683
    media_image2.png
    Greyscale
that also comprises pendant groups of oxyethylene also attached via a triazole containing linker. The oxetane based polymer carrier with alkyne pendent groups in each repeat unit is an attractive platform for efficient and controlled attahcment of drug(s), solubilizing groups to improve water solubility and biocompatibiilty of the macromolecule or a targeting moiety if desired (p 29, ¶ 2). Coupling is achieved via “click chemistry” using alkyne and azide functional groups that do not occur naturally in a reaction that is highly specific and can be done in solvents such as water (p 29, ¶ 3). PEG was grafted onto the POA that is water insoluble to make it water soluble and biocompatible (p 30 ¶ 3). The new family of clickable polyoxetanes can be used as a modular delivery platform capable of carrying various functional entities such as drugs (p 30, ¶ 6).
The PEG groups added to the polyoxetanes of Yang et al. have a terminal methoxy rather than carboxylic acid group as required by the instant claims.
Xiong et al. discloses lipid emulsions that are coated with monooleate-PEG-COOH (whole document, e.g., title). PEG is biocompatible, non-toxic and hydrophilic and the addition of PEG to particulate drug carriers reduces the uptake of these particles by RES system and increases their circulation half time (p 275, col 1, ¶ 1). The lipophilic moiety of monooleate-PEG-COOH molecule firmly anchors with the hydrophilic coat while the presence of free pendant carboxyl groups is expected to enhance the biodegradability and facilitate further modification of the polymer, such as 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use PEG with a terminal –COOH group in the drug delivery platform of Yang et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Xiong et al. discloses that the presence of a terminal carboxyl group would reasonably be expected to enhance the biodegradability of the construct while also favoring less up take of materials comprising such a material by the RES, resulting in higher blood concentrations of the construct.
The presence of the particular active agents attached via a triazole-PEG linker to the polyoxetane backbone and use of the compounds to treat opiod induced constipation (OIC) is not disclosed.
Baker, Jr. et al. discloses dendrimer-linker conjugates and method of making such conjugates (whole document, e.g., abstract). Among the prodrugs that can be prepared is prodrug with an aliphatic ester and PEG chain that terminates in a BocNH or azide group (prodrugs C and D in figure 36), which are identified as morphine prodrugs (¶ 0070]). In some embodiments, the conjugation between the dendrimer and functional group occur using click chemistry, such as azide and alkyne that react to form a stable triazole ring (¶ [0215]). 

    PNG
    media_image3.png
    143
    303
    media_image3.png
    Greyscale
, that correspond to moieties present in the compounds of claims 2, 3, 5 and 6. Both NAP and NAQ display high binding affinity for the MOR over the delta and kappa receptors and served as leads to develop additional compounds (¶ [0139]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use NAP or NAQ as the pharmaceutically active moiety with a linker such as that disclosed by Baker, Jr. et al. in the constructs of Yang et al. and Xiong et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the constructs of Yang et al. are useful as drug delivery platforms that can contain a variety of pharmaceutical substances. Compounds such as NAP and NAQ are useful in the treatment of OIC as disclosed by Zhang et al. and can be attached using oxyethylene and azide containing linkers such as those of Baker, Jr. et al. The presence of additional ethylene glycol unit(s) in the moieties used to attach the pharmaceutically active moiety would reasonably be expected to further enhance the water solubility of the resulting construct and is used with the same click chemistry as disclosed by Yang et al. The selection of the particular pharmaceutical agent and the linker from those that .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3, 5, 6, 8, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 and 5 of U.S. Patent No. 8,772,308 in view of Yang et al. (WO 2014/036566), Xiong et al. (Int J Pharm, 2011), Baker, Jr. et al. (US 2010/0160299) and optionally Zhang et al. (US 2014/0371255). The claims of US’308 recite selective, non-peptide MOR antagonist having the formula of claim 1 and a method of treating symptoms of opiate addiction in a patient in need thereof (claim 5). The compounds of claims 2 and 3 of US’308 correspond to the pharmaceutically active portion of the claimed compounds of instant claims 2, 3, 5 and 6.
Attachment of the selective, non-peptide MOR antagonist as a pendant group on a polyoxetane polymer as required by the instant claims is not claimed.
Yang et al., Xiong et al. and Baker, Jr. et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a selective, non-peptide MOR antagonist of US’308 into a drug delivery platform as disclosed by Yang et al., Xiong et al. and Baker, Jr. et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Yang et al. discloses that a wide variety of pharmaceutically active agents can be delivered using the disclosed drug delivery platform. The click chemistry of Baker, Jr. et al. can be used to attach compounds of highly similar structure using the same click chemistry disclosed by Yang et al. as suitable for preparation of the drug delivery platforms. The additional oxyethylene groups, in the polyoxetane backbone and in the pendant groups, along with the presence of a carboxylic acid end group would enhance 
While administration to treat a symptom of opiate addiction is claimed, administration to treat OIC is not explicitly claimed.
Zhang et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer the drug delivery platform comprising the compounds of US’308 to a subject to treat OIC.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Zhang et al. discloses that selective, non-peptide MOR antagonist are useful for the treatment of OIC. The person of ordinary skill in the art would reasonably expect that the pharmaceutically active agent would maintains its activity in the drug delivery platform with factors such as increased solubility due to polyoxetane backbone and additional ethylene glycol groups that are present.

Claims 1 – 3, 5, 6, 8, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 and 11 - 15 of U.S. Patent No. 8,980,908 in view of Yang et al. (WO 2014/036566), Xiong et al. (Int J Pharm, 2011), Baker, Jr. et al. (US 2010/0160299). The claims of US’908 recite selective, non-peptide MOR antagonists having the formula of claim 1 and a method of treating OIC with such compound (claim 14). The claimed compounds fall within the scope of the pharmaceutically active portion of the compounds of the instant claims. 

Yang et al., Xiong et al. and Baker, Jr. et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a selective, non-peptide MOR antagonists of US’908 into a drug delivery platform as disclosed by Yang et al., Xiong et al. and Baker, Jr. et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Yang et al. discloses that a wide variety of pharmaceutically active agents can be delivered using the disclosed drug delivery platform. The click chemistry of Baker, Jr. et al. can be used to attach compounds of highly similar structure using the same click chemistry disclosed by Yang et al. as suitable for preparation of the drug delivery platforms. The additional oxyethylene groups, in the polyoxetane backbone and in the pendant groups, along with the presence of a carboxylic acid end group would enhance properties such as the hydrophilicity, biocompatibility and biodegradability of the drug delivery construct.

Claims 1 – 3, 5, 6, 8, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 and 10 - 18 of U.S. Patent No. 9,421,276 in view of Xiong et al. (Int J Pharm, 2011), Baker, Jr. et al. (US 2010/0160299) and Zhang et al. (US 2014/0371255). Note that US’276 issued from the U.S. National Stage entry of the PCT application that published as WO 2014/036566 which forms the basis of the obviousness rejection above.

Attachment of a selective, non-peptide MOR antagonist as a pendant group on a polyoxetane polymer as required by the instant claims is not claimed. Administration of the claimed polymer to treat OIC is not claimed.
Xiong et al., Baker, Jr. et al. and Zhang et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a selective, non-peptide MOR antagonist such as those disclosed by Zhang et al. into the drug delivery platform of US’276, Xiong et al. and Baker, Jr. et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the polymers of US’276 can comprise a pharmaceutically active agents. Zhang et al. discloses that selective, non-peptide MOR antagonist are useful for the treatment of OIC. The person of ordinary skill in the art would reasonably expect that the pharmaceutically active agent would maintains its activity in the drug delivery platform with factors such as increased solubility due to polyoxetane backbone and additional ethylene glycol groups that are present. Such a construct could then be administered to treat a subject in need of treatment for OIC in light of the utility of the compounds disclosed by Zhang et al. The azide-alkyne click chemistry of Baker, Jr. et al. can be used to attach compounds using the subunits that comprise an alkyne group to form pendant chains that comprise a triazole ring. The oxyethylene groups in the .

Claims 1, 4, 7, 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3 of U.S. Patent No. 10,988,481 in view of Yang et al. (WO 2014/036566), Xiong et al. (Int J Pharm, 2011), Baker, Jr. et al. (US 2010/0160299) and Zhang et al. (US 2014/0371255). The claims of US’481 recite compounds and methods of either treating opioid addition or pain using compounds such as that present as part of the compounds of instant claims 4 and 7.
Attachment of a selective, non-peptide MOR antagonist as a pendant group on a polyoxetane polymer as required by the instant claims is not claimed.
Xiong et al., Baker, Jr. et al. and Zhang et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a selective, non-peptide MOR antagonist such as those disclosed by US’481 and Zhang et al. into the drug delivery platform of Yang et al., Xiong et al. and Baker, Jr. et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because given the claimed methods of use and the degree of structural similarity with the compounds disclosed by Zhang et al., the person of ordinary skill in the art would recognize that the compounds of US’481 in addition to being used to treat opioid addition and pain as claimed, such constructs could also be administered to treat OIC. The azide-alkyne click chemistry of Baker, Jr. et al. can be .

Claims 1, 2, 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 6 of U.S. Patent No. 11,014,933 in view of Yang et al. (WO 2014/036566), Xiong et al. (Int J Pharm, 2011), Baker, Jr. et al. (US 2010/0160299) and Zhang et al. (US 2014/0371255). The claims of US’933 recite compounds as in claim 1 and 2 and methods of using such compounds to treat opioid use disorders, alcoholism, pain and/or a neurological disorder associated with opioid receptors (claim 3). The compounds can also be used to modulate a µ receptor (MOR; claims 4 – 6).
Attachment of a selective, non-peptide MOR antagonist as a pendant group on a polyoxetane polymer as required by the instant claims is not claimed.
Xiong et al., Baker, Jr. et al. and Zhang et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a MOR modulator such as those claimed by US’933 into the drug delivery platform of Yang et al., Xiong et al. and Baker, Jr. et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because given the claimed methods of use and the degree of structural similarity with the compounds 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618